J-S58039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EUGENE MYRON PRATT, II                     :
                                               :
                       Appellant               :   No. 814 WDA 2019

          Appeal from the Judgment of Sentence Entered May 3, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001372-2017


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 19, 2019

       Appellant, Eugene Myron Pratt, II, appeals from the May 3, 2019

Judgment of Sentence entered in the Court of Common Pleas of Fayette

County following his conviction for Providing False Identification to Law

Enforcement Authorities, Resisting Arrest, Use or Possession of Drug

Paraphernalia, and Disorderly Conduct.1 He challenges the sufficiency of

evidence. After careful review, we affirm.

       We glean the following factual and procedural history from the certified

record. On April 19, 2017, Corporal Jeremy Schult of the Uniontown Police

Department encountered Appellant and advised him that he was investigating

a criminal matter in which he matched the description of the perpetrator.

____________________________________________


118 Pa.C.S. § 4914(a); 18 Pa.C.S. § 5104; 35 Pa.C.S. § 780-113(a)(32); and
18 Pa.C.S. § 5503(a)(4), respectively.
J-S58039-19



Corporal Schult then asked Appellant for identification. Appellant informed him

that he did not have his identification on him, but identified himself as “William

Pratt”, with a birthdate of January 15, 1992. After Corporal Schult verified that

there was such a person, he thanked Appellant and told him he was free to

leave.

      However, Corporal Schult remembered that typical protocol requires

him to ask for a social security number if an individual does not possess photo

identification. When he then asked Appellant for his social security number,

Appellant responded that he did not know his social security number, which

caused Corporal Schult to become suspicious. Corporal Schult then asked

Appellant if he had his wallet with him. Appellant responded no.

      However, Corporal Schult observed a wallet-like bulge in Appellant’s

back pocket, so he grabbed Appellant’s hands and informed him that he was

being detained. Appellant struggled and began to run from Corporal Schult.

Corporal Schult tackled him and restrained him on the ground until additional

law enforcement arrived.

      After additional law enforcement arrived, Corporal Schult was able to

handcuff Appellant and retrieved his wallet, which contained a driver’s license

identifying Appellant as “Eugene M. Pratt”, with a birthdate of June 23, 1982.

In a search incident to his arrest, Corporal Schult found a metal tube with

burn marks and a Chore Boy copper wire in Appellant’s sock—items used to

smoke and inhale crack cocaine.




                                      -2-
J-S58039-19



       After a two day trial, on April 3, 2018, a jury convicted Appellant in

abstentia of the above crimes.2 On May 3, 2018, the court sentenced Appellant

to an aggregate term of six to twenty four months of incarceration. Appellant

did not file any post-sentence motions.

       This timely appealed followed. Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant raises the following issue on appeal: “[w]hether the

Commonwealth has proven each and every element of the crimes of False

Identification, Resisting Arrest, Possession of Drug Paraph[er]nalia and

Disorderly Conduct beyond a reasonable doubt.” Appellant’s Br. at 8.

       Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Pa.R.A.P. 2101. See also Pa.R.A.P. 2114–2119

(addressing specific requirements of each subsection of brief on appeal). “[I]t

is an appellant’s duty to present arguments that are sufficiently developed for

our review. The brief must support the claims with pertinent discussion, with

references     to   the   record    and    with   citations   to   legal   authorities.”

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (citations

omitted). “Citations to authorities must articulate the principals for which they

are cited.” Id. (citing Pa.R.A.P. 2119(b)). “This Court will not act as counsel

____________________________________________


2Appellant left the courthouse during lunch recess on the first day of trial and
never returned. His counsel could not reach him. The court postponed
sentencing until Appellant was found.

                                           -3-
J-S58039-19



and will not develop arguments on behalf of an appellant.” Id. (citation

omitted). If a deficient brief hinders this Court’s ability to address any issue

on review, we shall consider the issue waived. Commonwealth v. Gould,

912 A.2d 869, 873 (Pa. Super. 2006) (holding that the appellant waived his

issue on appeal for failing to support his claim with relevant citations to case

law and the record). See also In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012)

(finding waiver where the argument portion of an appellant’s brief lacked

meaningful discussion of, or citation to, relevant legal authority).

      Appellant contends that the crimes of False Identification to Law

Enforcement Authorities, Resisting Arrest, Use or Possession of Drug

Paraphernalia, and Disorderly Conduct require proof of “criminal intent.”

Appellant’s Br. at 16. He asserts that “[i]t is clear from the testimony that it

was not [his] intent to commit the above-mentioned crimes.” Id. Thus, he

argues that the Commonwealth did not prove beyond a reasonable doubt that

he was guilty of the above crimes. Id.

      Appellant’s challenge to the sufficiency of evidence is significantly

underdeveloped. Appellant sets forth the standard of review for a sufficiency

of evidence challenge with citation to boilerplate law. Nonetheless, he fails to

cite or discuss the statutes defining the elements of the crimes and fails to

cite to the record before he summarily concludes that the Commonwealth

failed to “prove beyond a reasonable doubt that Appellant was guilty of crimes

charged or disprove [sic] the defenses of Justification.” Appellant’s Br. at 16.

Appellant’s omissions and his failure to develop this issue not only violate our

                                      -4-
J-S58039-19



briefing requirements set forth in Pa.R.A.P. 2119(a)-(e), but also preclude this

Court’s meaningful review. Gould, 912 A.2d at 873. Accordingly, we are

constrained to conclude that Appellant’s challenge to the sufficiency of

evidence is waived.3 See Hardy, 918 A.2d at 771; Gould, 912 A.2d at 873;

In re R.D., 44 A.3d at 674.

       Judgement of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2019




____________________________________________


3 To the extent Appellant is also raising a weight of evidence challenge, see
Appellant’s Br. at 11, 14-15, Appellant has waived this challenge by failing to
raise it in a post-sentence motion or his Pa.R.A.P. 1925(b) Statement.
Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa. Super. 2013);
Pa.R.Crim.P. 607.


                                           -5-